Citation Nr: 0126870	
Decision Date: 11/29/01    Archive Date: 12/03/01

DOCKET NO.  96-11 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for a flexion 
contracture of the left fifth finger.

2.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for a left arm and hand 
disability.

(The issue of entitlement to waiver of recovery of an 
overpayment of improved disability pension benefits in the 
amount of $5,488 is the subject of a separate decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1968 to May 
1970.

This appeal arises from an August 1998 rating decision of the 
RO which granted eligibility for disability compensation for 
a flexion contracture of the left fifth finger under the 
provisions of 38 U.S.C.A. § 1151 (West Supp. 2001).  However, 
this disability was found to be noncompensable.  In addition, 
the RO denied entitlement to disability compensation under 
the provisions of 38 U.S.C.A. § 1151 for a left arm and hand 
disability.  The veteran appealed these issues.

In July 2001, the veteran claimed entitlement to service 
connection for diabetes mellitus due to exposure to Agent 
Orange.  This claim is not properly before the Board at the 
present time, and it is not inextricably intertwined with the 
issues on appeal.  Therefore, this matter is referred to the 
RO for the appropriate action.

Hearings were held before the Board in November 1997 and 
again in July 2001.  These hearings were conducted by the 
undersigned who will make the final decision in these 
matters.  38 U.S.C.A. § 7102(a) (West 1991 & Supp. 2001).  
The case has now returned for appellate consideration.


REMAND

In August 1985, the appellant claimed entitlement to benefits 
for a left arm and hand disorder under the provisions of 
38 U.S.C.A. § 1151 (West 1991).  The disorders were alleged 
to be the result of an April 1995 VA surgery.  

While the RO has undertaken exhaustive efforts to provide the 
Board with a complete record, the evidence shows that in 
August 2000 a VA physician noted that the veteran was going 
to seek pain management treatment from a VA Medical Center in 
Tampa, Florida.  In addition, the veteran testified at his 
Board hearing in July 2001 that his left upper extremity 
problems were being treated by a private physician.  
Unfortunately, the claims file reveals that these records of 
medical treatment have yet to be obtained by VA.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
Under the Act VA must obtain all pertinent evidence regarding 
the appellant's claim prior to a determination on its merits.  
If this information cannot be obtained, then VA must first 
notify the claimant that the Secretary is unable to obtain 
records with respect to the claim.  Such a notification must, 
(a) identify the specific records the Secretary is unable to 
obtain; (b) briefly explain the efforts that the Secretary 
made to obtain those records; and (c) describe any further 
action to be taken by the Secretary with respect to the 
claim.  Efforts to secure pertinent records in the possession 
of the U. S. Government must continue until the RO is 
reasonably certain these records do not exist or further 
efforts would be futile.  Only after such a determination and 
notification to the claimant can VA then proceed to a 
determination on the merits of the claim.  

In addition, a claimant is entitled to a VA medical 
examination which includes an opinion whether there is a 
nexus between the claimed disorder and military service.  
38 U.S.C.A. § 5103A(d).

The Board notes that it is the appellant's responsibility to 
present and support a claim for benefits, to include 
providing information on pertinent medical records and 
reporting for a requested VA examination.  38 U.S.C.A. 
§ 5107(a).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the appellant, 
and request that he identify any 
healthcare provider who treated his left 
index finger, left hand, and/or left arm 
disabilities since 1995.  Based on his 
response, the RO should attempt to 
procure copies of all treatment records 
which have not previously been obtained 
from identified treatment sources.  
Duplicate records are neither necessary 
nor desirable.  In fulfilling this 
development the RO should request legible 
copies of the veteran's medical records 
from the VA Medical Center in Tampa, 
Florida and from Bethel Murray, M.D, of 
the Trotwood Physician Center, in 
Trotwood, Ohio.  All attempts to secure 
this evidence must be documented in the 
claims folder.  Efforts to secure records 
in the possession of the U. S. Government 
must continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

2.  Thereafter the appellant should be 
afforded a VA neurological examination by 
a board certified neurologist to 
determine the nature and etiology of any 
demonstrated left hand/arm disability.  
All indicated testing in this regard 
should be performed and the claims 
folders must be made available to the 
examiner for review.  Following a review 
of all of the evidence, to specifically 
include an August 1995 VA opinion finding 
reflex sympathetic dystrophy, status post 
carpal tunnel syndrome, and May and June 
1998 VA opinions finding no evidence of 
reflex sympathetic dystrophy, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
that any demonstrated left hand/arm 
disability, in addition to a left fifth 
finger contracture, is the result of, or 
was chronically aggravated by, VA medical 
treatment and surgery in April 1995.  
Additionally, the examiner must describe 
the nature and extent of the appellant's 
left fifth finger flexion contracture, to 
include an opinion whether any 
demonstrable functional impairment 
equates to an amputation of that finger.  
A complete rationale for all opinions 
expressed must be provided.  The 
examination report should be typed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
any requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

4.  The appellant is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2001).  In the event 
that the appellant does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO should again 
review the appellant's claim for service 
connection for left hand/arm disability 
under the provisions of 38 U.S.C.A. 
§ 1151.  In addition, the RO should 
determine if the veteran is entitled to a 
compensable evaluation for his left fifth 
finger flexion contracture.  If any 
benefit sought on appeal remains denied, 
the appellant and representative should 
be furnished a supplemental statement of 
the case (SSOC).  This SSOC must 
specifically inform the appellant and his 
representative of the information, lay 
evidence, or medical evidence necessary 
to substantiate his claims.  See 
38 U.S.C.A. § 5103(a).  The appellant and 
representative should then be given the 
opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



